DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 1 is objected to because of the following informalities: In line 1, please insert ‘a’ before ‘ground’. Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 7-9 are rejected under 35 U.S.C. 103 as being unpatentable over Rorheim (US Patent No. 7,121,764) in view of ‘976 (DE102004054976).
For claim 1, Rorheim discloses a ground sealing arrangement for a portable flood barrier (fig. 1), wherein said flood barrier comprises the ground sealing arrangement (15, 13) and a vertical wall (5, 15), said vertical wall being arrangeable on the ground sealing arrangement substantially perpendicular to the ground sealing arrangement along a first edge of the ground sealing arrangement to form said flood barrier, said ground sealing arrangement being arranged to be positioned on the ground, wherein the ground sealing arrangement comprises: a main sealing layer (13) forming a main body of the ground sealing arrangement said main sealing layer being impermeable to water, and a bottom sealing layer (12) arranged on a ground-facing underside of the main sealing layer, wherein the bottom sealing layer is attached to the main sealing layer at a distance L from a peripheral edge of the main sealing layer which is most distal from the first edge of the ground sealing arrangement. 
Rorheim does not disclose that the bottom sealing layer has a free end extending from the point where the bottom sealing layer attaches to the main sealing layer towards the peripheral edge of the main sealing layer, when the main sealing layer and the bottom sealing layer are substantially parallel to each other, wherein the bottom sealing layer comprises a highly flexible and/or glutinous material which is stretchable and sticks to the ground when the material is soaked with water, thereby forming a barrier preventing water to pass between the ground sealing arrangement and the ground.
‘976 discloses a ground sealing arrangement (fig. 2) for a portable flood barrier, wherein said flood barrier comprises the ground sealing arrangement (8, 9) and a wall (1), said ground sealing arrangement being arranged to be positioned on the ground, wherein the ground sealing arrangement comprises: a main sealing layer (8) forming a main body of the ground sealing arrangement, said main sealing layer being impermeable to water, and a bottom sealing layer (9) arranged on a ground-facing underside of the main sealing layer, wherein the bottom sealing layer is attached to the main sealing layer at a distance L from a peripheral edge of the main sealing layer which is most distal from the first edge of the ground sealing arrangement (10), such that the bottom sealing layer has a free end extending from the point where the bottom sealing layer attaches to the main sealing layer towards the peripheral edge of the main sealing layer, when the main sealing layer and the bottom sealing layer are substantially parallel to each other, wherein the bottom sealing layer comprises a highly flexible material (page 6 lines 30-31 of attached translation).
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to substitute the bottom sealing layer of Rorheim with a bottom sealing layer that has a free end extending from the point where the bottom sealing layer attaches to the main sealing layer towards the peripheral edge of the main sealing layer, when the main sealing layer and the bottom sealing layer are substantially parallel to each other, wherein the bottom sealing layer comprises a highly flexible and/or glutinous material which is stretchable and sticks to the ground when the material is soaked with water, thereby forming a barrier preventing water to pass between the ground sealing arrangement and the ground as made obvious by ‘976 to increase the effectiveness of the seal on uneven terrain.
For claim 2, the combination discloses the obviousness of making the bottom sealing layer of rubber latex (Rorheim col. 6 line 27).
For claim 3, the combination discloses the obviousness of making a layer of the main sealing layer of canvas to increase the waterproof abilities of the main sealing layer (Rorheim col. 3 line 50).
For claim 4, the combination discloses a weight layer (Rorheim fig. 1, 14) arranged on a weight layer arranged on top of the main sealing layer (13), which weight layer applies a force on the main sealing layer (13) and the bottom sealing layer pressing the main sealing layer and the bottom sealing layer towards the ground, thereby preventing the main sealing layer and the bottom sealing layer from floating on top of the water.
For claim 7, the combination discloses the obviousness of welding different layers together (‘976 page 6 line 31 of attached translation) and it would be obvious to weld the weight layer to the main sealing layer to provide a strong connection.
For claim 8, the combination discloses that the weight layer is detachably connected to the main sealing layer (Rorheim fig. 1, 14 is detachably connected to 15 via 16).
For claim 9, the combination discloses a ground sealing arrangement according to claim 1 (Rorheim fig. 1, ‘976 fig. 2).

Claims 5-6 are rejected under 35 U.S.C. 103 as being unpatentable over Rorheim (US Patent No. 7,121,764) in view of ‘976 (DE102004054976) as set forth in the rejection of claim 1, and further in view of Carter et al. (US Patent No. 6,126,362).
For claim 5, the combination does not disclose that the weight layer is arranged at the peripheral edge of the main sealing layer which is most distal from the first edge of the ground sealing arrangement, such that a free end of the main sealing layer and a free end of the bottom sealing layer is pressed against the ground.
Carter et al. discloses a ground sealing arrangement (fig. 1, 38) for a portable flood barrier (fig. 1) comprising a main sealing layer (35) and a weight layer (fig. 2B, 44b) arranged at the peripheral edge of the main sealing layer which is most distal from the first edge of the ground sealing arrangement such that a free end of the main sealing is pressed against the ground.
It would have been obvious to one having ordinary skill in the art at the effective filing date of the application to arrange the weight layer at the peripheral edge of the main sealing layer which is most distal from the first edge of the ground sealing arrangement, such that a free end of the main sealing layer and a free end of the bottom sealing layer is pressed against the ground as made obvious by Carter et al. to increase the likelihood of the free end of the bottom sealing layer remaining pressed against the ground.
For claim 6, it would be obvious to one having ordinary skill in the art to form the weight layer of a canvas tube filled with led grain since the combination discloses a weight layer formed of a tube filled with sand grain (Rorheim fig. 1, 14, col. 3 line 50, canvas material).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSHUA K IHEZIE whose telephone number is (571)270-5347. The examiner can normally be reached M-F 9-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Glessner can be reached on 571-272-6754. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JOSHUA K IHEZIE/Primary Examiner, Art Unit 3633